Citation Nr: 1648420	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-23 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial higher disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to January 12, 2015, and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970 with the United States Army, including service in Korea. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned a 30 percent disability rating, effective January 11, 2010.

The Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing was prepared and associated with the record.

The Board remanded the case for further development in September 2014.  After accomplishing that development, the case has now been returned for appellate review. 

By rating decision in February 2015, the RO increased the PTSD disability rating to 50 percent, effective January 12, 2015.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

In March 2015, the Veteran submitted additional evidence that has not been considered by the RO.  However, in a March 2015 statement, the Veteran waived RO consideration of any additional evidence submitted.  Thus, the Board may properly consider this evidence.

As a final preliminary matter, the Board observes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.


FINDING OF FACT

From the date of award of service connection, January 11, 2010, the Veteran's service-connected PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as a depressed mood, anxiety, sleep impairment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, but without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

From the date of award of service connection, January 11, 2010, the criteria for an initial 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

With respect to the Veteran's claim herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  In sum, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds it may proceed to a decision.

II.  Analysis

The Veteran is seeking an initial higher rating for his PTSD.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18 ; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130  has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims certified to the Board before August 14, 2014, as in the instant case, the Board will still consider this information as relevant to this appeal.

The Veteran filed his claim for service connection on January 11, 2010.  The Veteran was afforded an initial examination in September 2010.  The claims file was reviewed.  The Veteran described his traumatic experiences while stationed in Korea.  He reported that he lasted worked in March 2009 as a mechanic.  He lost the job when the company closed.  He indicated that he missed a couple of days due to his PTSD.  He had been looking for work, but had not found a job.  He had been married for 38 years and reported a good relationship with his wife, daughter and grandchildren.  However, he denied any close or casual friends.  He fished once a month, cut the grass and helped with household chores.  He also went to church twice a week.  

On mental status examination, the Veteran was alert, oriented and attentive and appeared his stated age.  His mood appeared dysphoric and his affect was constricted and anxious.  His speech was a regular rate and rhythm.  There was some evidence of psychomotor agitation.  The Veteran's eye contact was good.  He was cooperative and pleasant with the examiner.  His thought process was logical and coherent.  His thought content was devoid of current auditory or visual hallucinations, evidence of delusional content was noted.  He denied current thoughts of hurting himself or hurting others.  He also denied a history of suicidal attempts and denied a history of being physically aggressive with others.  His memory was slightly impaired for immediate information, but still intact for recent remote events.  He was able to interpret a proverb.  It took him two tries to spell the word "world" backwards suggesting some concentration problems.  His intelligence was estimated to be in the average range and the Veteran had fair insight into his current condition.  The Diagnosis was PTSD and a GAF of 53 was given. 

The examiner observed that the Veteran was exhibiting moderate to considerable symptoms associated with PTSD related to his service in the DMZ in Korea.  Specifically, he reported intrusive thoughts of his trauma 2-3 times a week, nightmares once a week and psychological and physiological reactivity to the dark.  He stated that he does not like to talk or think about his trauma.  He avoided crowds, news about the war, and war movies.  His affect was constricted and he described emotional attachments from others and less interest in activities.  The Veteran stated that he slept about 6 or 7 hours, but it was disturbed.  He reported that he had problems with irritability and concentration.  He described an exaggerated startle reaction to loud noises and unexpected approaches and he tried to be on guard all the time.  He denied depressive symptoms lasting more than a day.  He said he has had his symptoms since his time on the DMZ and he felt that they were about the same.  He denied periods of remission.  He also denied problems with activities of daily living such as feeding, bathing or toileting himself.  In terms of his social adaptability and interactions with others, the examiner indicated that the Veteran appeared to be moderately to considerably impaired.  In terms of his ability to maintain employment, he performed job duties in a reliable and flexible and efficient manner.  Overall, the examiner would estimate the Veteran's level of disability to be in the moderate to considerable range and the Veteran appeared capable of handling his own funds.

The Veteran was afforded another VA examination in January 2012.  After examining the Veteran and reviewing the claims file, the examiner found that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was again noted that the Veteran lived with his wife of 39 years and had last worked in March 2009 as a mechanic when he was laid off due to cut backs.  The Veteran reported difficulty with sleep pattern, avoidance behavior, intrusive thoughts, hypervigilance, exaggerated startle, and difficulty relating to others.  There had been no significant remission of symptoms, but he was not receiving mental health treatment at that time.  The examiner observed chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships.  The examiner assigned a GAF of 56.  

Pertinent VA treatment records beginning in 2012 have been reviewed.  To summarize, the record show that the Veteran reported sleep disturbance, nightmares, intrusive thoughts, distressing war-related memories irritability, social isolation, impaired concentration, easily startled, lack of motivation and chronic depressed mood.  He was unable to tolerate being in a closed room and took walks to relieve severe anxiety.  However, he consistently denied suicidal or homicidal ideation.  On mental status examination, he was neatly dressed and groomed with good personal hygiene.  The Veteran was cooperative with no psychomotor agitation or retardation.  Speech was normal rate, volume and prosody.  However, his mood was depressed and  anxious.  His affect was constricted, congruent with stated mood.  He did not have hallucinations and/or delusions.  Thought Processes were logical and concrete.  The Veteran was alert and oriented X4.  His attention, concentration, judgment and short-term and long-term memory were intact.  His insight was fair.  There was no evidence of psychosis.  His diagnosis was PTSD and depression, not otherwise specified.  His GAF was 50.

Social Security Administration (SSA) records show that the Veteran has been considered disabled since March 2009 due to essential hypertension, obesity and other hyperalimentation.  However, these records do not address the Veteran's PTSD.  

At the October 2013 hearing, the Veteran reported that the 2010 VA examiner failed to ask him multiple questions pertaining to his current psychiatric symptomatology.  Additionally, the Veteran reported that he did not want to associate with people and did not talk to his wife half the time.  He also stated that he did not like crowds and would stay against the wall and watch the door to see who was coming and going because he did not trust people.  He further reported that he had to be aware of his surroundings at all times.  Moreover, he testified the he experienced two or more panic attacks a day.  He also reported that he suffered memory loss.  The Veteran indicated that he was taking more medication for his PTSD now.  Additionally, he stated that his condition had worsened in the last two to three years.  The Veteran's wife testified that the Veteran had started taking a long time to accomplish tasks that he used to do very easily.  She also reported that he snapped at her and sometimes would not talk to her for four or five days at a time.  She reported that the Veteran would never sit up front at church because he did not like people behind him.  She also discussed his memory loss issues, by reporting that the Veteran misplaced his keys often.

In light of the Veteran and his wife's hearing testimony, the Board remanded the case to afford the Veteran another VA examination.  He was afforded another VA examination in January 2015.  After examining the Veteran and reviewing the electronic record, the examiner determined that he exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also observed that the Veteran's alcohol abuse appeared to be related to his PTSD.  The examiner indicated that the Veteran drank three to four times per week, and had 12 to 20 drinks each time.  The Veteran described his relationship with his wife, child and grandchildren as fair, but he withdrew due to irritability.  He had no close friends, but two to three casual friends he saw once a week.  He read a lot, fished, did yard work, watched television, attended church twice a week, ate out with his wife once a month, walked two times a week and spent time on the internet.  He again reported that he last worked in 2009.  He indicated that he missed a few days from work when he was last employed due to mental health issues.  He reported being irritable and having problems with concentration when he was working.  He suggested that his psychiatric medications did not help and gave him headaches.  

The examiner observed the following symptoms: depressed mood, anxiety, chronic sleep impairment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships and difficult in adapting to stressful circumstances, including work or a worklike setting.  The Veteran's mood was dysphoric, and his affect was mood congruent; his thought process was logical and coherent, and his speech was a regular rate and rhythm; there was no evidence of psychomotor agitation or retardation; and he denied current suicidal or homicidal ideation.  The Veteran was capable of managing his financial affairs.  The examiner observed that while the Veteran reported depressive symptoms, given his alcohol abuse, it is unclear if these symptoms represent an independent depressive disorder or a substance induced mood disorder.  The Veteran also suggested that he has "panic", but did not describe symptoms of panic disorder.  His symptoms are currently resulting in moderate impairment given his problems with sleep, irritability, concentration, and relating to others.

In support of his claim, the Veteran submitted another statement from his spouse in March 2015.  She indicated that while they had a fair relationship and the Veteran did maintain a family setting, at times, it was extremely hard to maintain their marriage due to the Veteran's irritability and mood swings.  The Veteran would stop speaking to her for days and she had to walk away from situations.  She also indicated that while the Veteran was an alcoholic, he drank much less than what was recorded on the last VA examination.  

In applying the rating criteria to the evidence of record, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 50 percent evaluation from the date of award of service connection, January 11, 2010.  During the course of the appeal, the Veteran exhibited symptoms that were more consistent with those characteristic of the criteria for a 50 percent rating, such as impairment of memory and disturbances of motivation and mood.  Further, he reportedly showed difficulty in establishing and maintaining effective work and social relationships.  The September 2010 examiner estimated the Veteran's level of disability to be in the moderate to considerable range, which appears to be consistent with a 50 percent rating.  Moreover, both the January 2012 and January 2015 VA examiners found that the Veteran had difficulty in establishing and maintaining effective work and social relationships, which is one of the criteria for a 50 percent rating.  In sum, the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating.  As the Veteran's symptoms have been consistent throughout the appeal process, the Board finds that the 50 percent rating should be effective from the date of award of service connection, January 11, 2010.    

However, the Board concludes that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant the next higher rating of 70 percent at any time from the date of award of service connection.  In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is primarily characterized by the following signs or symptoms: sleep impairment, nightmares, irritability, anxiety, impaired abstract thinking and depressed mood.  Essentially, the Board finds that the Veteran's symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, disturbances of mood and motivation, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.  

Further, the Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to a moderate degree.  Given the frequency, nature, and duration of those symptoms, as reflected in the medical evidence, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The Board recognizes that the January 2015 VA examiner indicated that the Veteran had difficulty in adapting to stressful circumstances, which is one of the criteria for a 70 percent rating.  Nevertheless, the symptoms described at the examination and the level of occupational and social impairment reported still do not more nearly approximate the criteria for a 70 percent rating.  In this regard, the examiner primarily reported that the Veteran's symptoms are currently resulting in moderate impairment given his problems with sleep, irritability, concentration, and relating to others.  Moreover, the Veteran has been able to perform his activities of daily living, maintain a long-term relationship with his spouse and attend church twice a week.  

Importantly, the VA examiners primarily have described the Veteran's symptoms as moderate.  The examiners have also clearly determined that the Veteran exhibited occupational and social impairment with decrease in work efficiency, which are actually the overall criteria for a lesser 30 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, supra.  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency these symptoms among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 50 percent criteria contemplate some form of mood impairment.  

Furthermore, at no point during the course of the appeal has the Veteran exhibited symptoms such as near continuous panic, obsessional rituals or neglect of personal hygiene, impaired impulse control or suicidal/homicidal ideation.  Also, his anxiety or depression did not affect his ability to function independently, and the Veteran's speech was never illogical, obscure or irrelevant.  Rather, his speech was normal rate, rhythm and amount.  He was consistently alert and oriented to place and person.  There was no impairment of thought processes or communication.  While there has been some impairment of memory, such has been described as mildly to moderately abnormal and does not result in significant impairment.  Importantly, as noted above, he has been able to perform his activities of daily living.    

The Board recognizes that, although the Veteran has been assigned GAF scores ranging between 51 and 60 by the VA examiners, which is indicative of moderate symptoms as reflected in the current 50 percent rating, the Veteran's GAF score listed in the VA clinical records has been 50, which is indicative of more serious symptoms.  Nevertheless, the Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Nevertheless, despite these GAF scores, in the Board's view, as discussed above, the demonstrated symptomatology does not persuasively show that the regulatory criteria for a 70 percent rating have been met given the Veteran's actual symptomatology.  In sum, because the lower GAF scores are not consistent with the objective findings, the scores are not probative as to the Veteran's actual disability picture.    

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In sum, the Veteran's symptoms do not more nearly approximate the criteria for a 70 or 100 percent disability rating.  The criteria for a 50 percent rating appear to more accurately describe the Veteran's level of social and occupational impairment, including disturbances in motivation and mood and difficulty in establishing social relationships.  The Board finds that his PTSD impairment is adequately contemplated by the 50 percent rating.  

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has carefully reviewed and considered the Veteran's and his wife's statements regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's and his wife's statements concerning the severity of his symptoms when assigning the current 50 percent disability rating from the date of award of service connection.  

The Board has considered whether further staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable from the date of award of service connection; therefore, assigning further staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Although the Veteran has reported headaches associated with his medications for PTSD, there have been no objective findings of any headaches associated with his medications.  Significantly, the VA examinations and VA clinical records are all silent with respect to any such findings.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected PTSD rendered him unemployable.  In this regard, at the VA examinations, he reported only missing a few days from work due to mental health issues when he last worked.  Also, the evidence shows that he left work in March 2009 due to unrelated factors and he is in receipt of SSA benefits for other unrelated disorders.  Accordingly, there is no need for further analysis with respect to this matter.  

In conclusion, an initial 50 percent rating, but no higher, is warranted for the Veteran's service-connected PTSD, effective January 11, 2010.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a higher initial rating.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

From January 11, 2010, a 50 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


